Citation Nr: 0502483	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for low back disability, 
evaluated as 20 percent disabling prior to September 23, 
2002, and 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to 
February 1985.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in 
December 2003 when it was remanded for additional 
development.


REMAND

In the December 2003 remand, the Board directed that the 
veteran be afforded a VA examination to determine the nature 
and severity of his service-connected low back disability.  
In accordance with 38 C.F.R. §§ 4.40, 4.45 and DeLuca v 
Brown, 8 Vet. App. 202 (1995), the examiner was to determine 
the extent of any functional impairment due to weakened 
movement, excess fatigability, and incoordination 
attributable to the service-connected disability, and the 
extent of functional impairment during flare-ups and on 
repeated use.  Furthermore, the Board directed the RO to 
consider both the former criteria, the criteria which 
effective September 23, 2002, and the criteria which became 
effective September 26, 2003, when evaluating the veteran's 
service-connected low back disability.  Finally, the Board 
directed the RO to consider whether the case should be 
forwarded to the Director of the Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Pursuant to the Board's remand, the veteran underwent a VA 
examination in March 2004; however, the examiner did not 
provide all of the required information.  The examination 
report notes the veteran's complaints of low back pain, with 
flare-ups several times a week.  The veteran also complained 
that his low back pain limited his physical activity, 
including running and walking.  However, the examiner did not 
attempt to quantify the extent of any additional functional 
loss due to pain during flare-ups or after repeated use, and 
did not indicate whether any weakness, fatigability or 
incoordination was exhibited.  

Furthermore, the Board notes that the May 2004 supplemental 
statement of the case does not include the most recent 
revisions to the diagnostic criteria for evaluating diseases 
and injuries of the spine [effective September 26, 2003 (see 
68 Fed. Reg. 51,454 (August 27, 2003)].  Furthermore, the RO 
failed to consider whether the case should be forwarded to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the RO' s failure to follow 
the directives in the December 2003 remand, the Board 
concludes that additional development of the record is 
required prior to appellate disposition.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC, for the following actions:  

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of his low back disability 
during the period of this claim or to 
provide the identifying information and 
any authorization necessary to enable the 
RO to obtain such evidence on his behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  Then, the RO should arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected low back disability.  The 
claims file must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-rays and range of motion studies in 
degrees, should be performed.

The examiner should describe the current 
state of the veteran's lumbosacral spine, 
including the presence or absence of 
ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.

The examiner should undertake range of 
motion studies of the lumbosacral spine, 
noting the exact measurements for forward 
flexion, extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use of 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
possible, the examiner should so state.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  In 
addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.

4.  The RO should also undertake any 
other development it determines to be 
warranted.

5.  Thereafter, the RO should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority, to include the diagnostic 
criteria which became effective September 
26, 2003.  The RO should also consider 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).  Should submission 
under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this 
decision should be set forth.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




